DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 06 October 2020 and 18 October 2021 have been considered by the examiner.

Drawings
The drawings filed on 06 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheahan et al. (US PGPub 2010/0020120 A1), hereinafter Sheahan.
With regard to Claim1, Sheahan discloses a fluidic die (¶0006), comprising: a number of zones, each zone comprising: a number of sets, each set comprising a number of fluidic devices (Figs. 1, 5, 7-8), each fluidic device comprising a fluid chamber and a fluid actuator disposed in the fluid chamber (¶0427); a sensor to sense a characteristic of the zone (¶0464); a register to hold an adjustment value which indicates how much to adjust a firing signal in the zone (¶0453-0457); a delay device per set to delay the firing signal at a corresponding set (¶0058-0059); and an adjustment device per set to generate an adjusted firing signal (¶0016) based on: the adjustment value (¶0016); a delayed firing signal corresponding to the set (¶0017, ¶0058-0059); and at least one delayed firing signal received from another set (¶0058-0059), wherein delayed firing signals from different sets are time shifted relative to one another (¶0504-0508).

With regard to Claim 2, Sheahan further discloses wherein: the sensor is a temperature sensor (Abstract); and the adjustment value is based on a sensed temperature (Abstract).

With regard to Claim 3, Sheahan further discloses wherein each delay device passes a corresponding delayed fire signal to at least one of: multiple upstream sets; and multiple downstream sets (¶0483-0508).

With regard to Claim4, Sheahan further discloses wherein the adjustment device adjusts the firing signal to match the adjustment value stored in the register (¶0463-0464; ¶0475; ¶0504-0507).

With regard to Claim 8, Sheahan discloses a fluidic system (¶0005), comprising: a fluidic die (¶0006) comprising: a number of zones (Figs. 1, 5, 7-8), each zone comprising: a number of sets (Figs. 1, 5, 7-8), each set comprising a number of fluidic devices (Figs. 1, 5, 7-8); a temperature sensor (Abstract); and a register to hold an adjustment value which indicates how much to adjust a firing signal in the zone (¶0453-0457); a delay device per set to delay the firing signal at a corresponding set (¶0058-0059); and an adjustment device per set to generate an adjusted firing signal (¶0016) based on: the adjustment value (¶0016); a delayed firing signal corresponding to the set (¶0017, ¶0058-0059); and at least one delayed firing signal received from another set (¶0058-0059), wherein delayed firing signals from different sets are time shifted relative to one another (¶0504-0508); and at least one controller (¶0064): coupled to temperature sensors and registers for multiple zones (¶0463-0464); and to determine the adjustment value for each zone (¶0464; ¶0475-0482).

With regard to Claim 10, Sheahan further discloses wherein the controller is off-die (¶0064).


With regard to Claim 13, Sheahan discloses a method comprising, delaying an incoming fire signal at a delay device associated with a set (¶0058-0059), the set comprising multiple fluidic devices passing a delayed fire signal to multiple other sets receiving at the set, delayed firing signals from other sets; and generating, at an adjustment device for the set (¶0017, ¶0058-0059), an adjusted firing signal (¶0016) based on: the adjustment value (¶0016); a delayed firing signal corresponding to the set (¶0017, ¶0058-0059); and at least one delayed firing signal from the other sets, wherein delayed firing signals from different sets have different overall delays (¶0504-0508).

With regard to Claim 14, Sheahan further discloses wherein the firing signal comprises at least a first pulse and a second pulse (¶0504-0508, multiple pulses); and delaying the incoming firing signal comprises adjusting at least one of the first pulse and the second pulse (¶0504-0508).

With regard to Claim 15, Sheahan further discloses receiving a sensed temperature at a sensor corresponding to the zone (Abstract); calculating the adjustment value based on the sensed temperature (Abstract); and passing the adjustment value to an adjustment register (¶0453-0457).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, in view of Schloeman et al. (US PGPub 2003/0202025 A1), hereinafter Schloeman.
With regard to Claim 11, Sheahan does not explicitly disclose wherein the at least one controller comprises a single controller shared by multiple zones; and the single controller comprises a multiplexer to selectively couple the single controller to a particular zone.  
The secondary reference of Schloeman discloses wherein the at least one controller (Figs. 1, 7; ¶0058-0059) comprises a single controller shared by multiple zones (Figs. 1, 7; ¶0058-0059); and the single controller comprises a multiplexer to selectively couple the single controller to a particular zone (Figs. 1, 7; ¶0058-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller of Schloeman, with the fluidic system of Sheahan, in order to provide greater control of drop generator energy across the printhead, as taught by Schloeman (¶0008).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 5 is that applicant’s claimed invention includes a fluidic die wherein: each delay device comprises: a precursor delay element is to delay a precursor pulse of the firing signal; a firing delay element is to delay a firing pulse of the firing signal; each adjustment device comprises: a precursor adjustment element to generate an adjusted precursor pulse; a firing adjustment element to generate an adjusted firing pulse; and the fluidic die further comprises combine logic to combine the adjusted precursor pulse and the adjusted firing pulse.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 6-7 are allowable because they depend from Claim 5.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 9 is that applicant’s claimed invention includes a fluidic system wherein pulse wherein the controller is disposed on the fluidic die.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of Claim 12 is that applicant’s claimed invention includes a fluidic system wherein the at least one controller comprises multiple controllers; and each controller is uniquely paired with a zone.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853